Title: To Thomas Jefferson from James Monroe, [before 10] June 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond [before 10] June 1798.
          
          I wrote you by the last post & enclosed a small packet for Mr. Dawson wh. I hope was recd., as it respects my affr. with the department of State. Fortunately I found vouchers for all but one item; this however was a heavy one being £150. Strg. I hope the acct. will be closed & the fund assigned to Mr. D. prove adequate. I prefer to pay the money & close the acct. receiving reimbursement hereafter when the voucher is produc’d rather than retain the money & let the acct. lie open.
          As to my coming into the H. of R. it is difficult for me to decide how  far it is an elegible measure at present. To my family it wod. be an injurious measure, for from former experience I know it wod. amount to an abandonment of my profession. The expectation that I shall enter agn into publick life injures me every where at present: but this wod. be worse if I had actually embarked. Formerly I encountered the two-fold duties of Lawyer & publick agent—but then I was younger, & the pressure of publick affrs. less urgent. So much as it respects my private interest. In a publick view I candidly own to you that I can conceive no possible benefit resulting from it,& possibly some injury may accrue. In this light the subject is to be contemplated first as it respects the publick & secondly myself. So far as I can judge of the present state of affrs. I rather think my appearance on that theatre wod. do harm than good. There is a decided preponderance in the H. of R. agnst our principles, & this is supported by the full weight of the Executive & two thirds of the Senate. The republican force in the H. of R. on wh. the publick mind rested whilst it furnished a hope of success, seems to be broken & in consequence the great bulk of the people in the Estern quarter, or rather Eastward of the Potowk., to have fall’n in with the measures of the admn. Thus it appears as if those councils wod. prevail till the course of publick events shall produce a change. These may be of a foreign or domestic nature—The foreign the issue of the contest between France & Engld.—domestic, a more thorough disclosure of the views of the preponderating party than has yet been given, with an increased pressure of distress, wh. the policy of that party must produce. I do not think that any change is to be expected before one or other of these causes begins to operate. I think also that the change must begin to the Eastward by the direct operation of these causes; and that it wod. even be impeded by a new pressure from the South especially this State. It is doubtful with me whether if the republican party had rose in a body, when its opponant violated the rules of decorum (and appealed as it were to arms, attempting to intimidate the republican party) and told that opponant, “if civil war is yr. object proclaim it: we will consider what it becomes us to do in such a situation—If regular debate is yr. object confine yr.selves to the rules of the House & the manners & language of gentn, but here we will not sit to bear such insolence & outrage.” It is probable that an absolute secession wod. have produced […] than has occurred. It is plain that the whole session has exhibited a departure from the ordinary rules of proceeding observed by legislative bodies that in truth it has exhibited a scene of violence on the one side & moderation on the other, and that the violent party has triumphed, its success being much owing to its violence. A course of proceeding so unusual with us & so irregular any where, will probably have  a vibration in an opposit direction after awhile; but the time will not arrive till one or other of the above mentioned incidents shall occur. Indeed now all their measures are carried or will be soon, so that there cod. not be a ground whereon to make an effort for the publick interest, nor will there be untill some change takes place in the state of affrs. To oppose their measures in the interval will not only be ineffectual, but subject the opponant to imputations wh. tho’ unjust tend to lessen him in the publick opinion. Those who are on the theatre must do their duty, but I really think none who are opposed to present measures, especially myself, shod. press himself forward there. And with respect to myself I cannot perceive how my taking a seat in that branch wod. advance my interest or do away calumny. If my agency produc’d no effect it wod. hurt my credit not advance it. The Eastern people wod. not have clung so long to their representatives, if the latter had not been opposed by the Southern. The more therefore that party is left to itself, the sooner will its ruin follow. If I have been injured, the greater the injury, and the more intemperate the aggressors the better—I was attacked by the late President & censured—I replied to the denunciation; criminating the adverse party—to wh. they [have not] replied. Mr. A. has volunteered it agnst me and taken in that respect the ground of his predecessor. But this in truth is no new ground for him, for altho’ his speech to congress at the extry. session was not so harsh & illiberal as his late reply to the people of Lancaster; yet it was in principle the same. His conduct towards me was equally hostile: he took all his measures before my arrival, tho’ it was known [I] had sailed & wod. soon arrive, and altho’ (if peace was his object or reconcil’ment of any kind) it was to be presumed, from the manner of my farewell from the French govt., that I cod. give useful council to promote that end. His language too was as harsh towards me as he cod. well make it, by indirect allusion, if such it cod. be called. Now indeed he has been more explicit, owing I presume to the dominant fortunes of his party, having a decided preponderance in the H. of Reps. as well as in the Senate, and according to appearance if not in truth the publick opinion on his side. It is possible this attack may be made as the fore,runner to other measures agnst me, such as an impeachmt. & trial by the Senate. Be the object what it may it becomes me to act with mature council in the course I take. A conflict with him & his party at the present time must be on terms disadvantageous to me: yet I am not afraid of it. I may have erred, and can myself name acts wh. as now advised from prudential motives I wod. have avoided but I was true to my country. I do not think a pursuit of me can benefit them with an impartial or even an honest publick; certainly it cannot with posterity. It may even injure them and the more according  to the violence of it. There are two ways of acting, one by taking no notice of this outrage: the other by calling on the author for an explanation of his motive. For the first it may be urged that as he has only echoed the calumny of his predecessor in a manner as loose and vague as his predecessor urged it, that it does not become me to notice it, or any other attack not accompanied with a specific charge. For the 2d. it may be urged that by not calling on him, I rather decline a revival of the controversy & leave the adversary in some sort in possession of the ground. The question shod. be examined not by the impression of the moment but mathematically, if I may so say, and the course taken wh. will bear the test hereafter when our heads are deposited below the surface. I am ready to take any course wh. you advise & suggest those hints for consideration. As things stand am I a defendant or otherwise, and if so what the charge? Does not A’s situation and age preclude the idea of making the affr. personal, and if it does can I approach him otherwise than to vindicate myself agnst a charge? If their object is to push the affr. will they not be gratified that I agn. furnish them with a pretext? Will they not in that case push forward whether I do or not, & whether will it be better to meet than wait the attack? You will readily see that these questions turn on the effect which any measure may have on the publick mind, without much regard to the merits of the controversy. I enclose a piece taken from Davis’s paper, wh. may merit attention, especially if written by a member, or by order of the faction.
          I do not know what they have to alledge agnst. me. That they had spies who caught up every incautious expression whilst I was there, and have been reinforced since by what cod. be gather’d, I make no doubt. Standing however on upright ground, and knowing that my conduct was useful to my country, I am ready if deemed adviseable to repair immediately to Phila., and push Mr. A to an expln.—Perhaps the discussion might be of real & essential publick utility, as the incident might be taken advantage of, to tell some truths as well as develope some principles of importance at the present time. But of this you will be a better judge than myself.
          With respect to my coming forward in the place referred to, or in the other branch, if a vacancy existed, is it not correct that in such an appeal as I have made my abstraction from either at the moment, is in itself proper? And wod. it not be better for me to be brot. forward by the State at home, in the first instance, if I come into publick life at all for the present? Having long served the State with fidelity, I think I have a just claim to attention from it under existing circumstances. But this is only for consideration. Consulting my own wish, it is to remain in tranquility at home: it is to seek peace which can be found there only. Yet it is  possible if I remain at home it may be injurious to my good name calumniated as I am, and even hurtful to a publick case. And I am not one to withdraw myself in such a case or withhold my services when duty calls for them in either line. Let me come forward where I may I consider it as an abandonment of my profession, for really the two objects cannot be pursued at the same time.
          With respect to my private affrs. they are sound in the main: I am only embarrassed by some debts attendant on my mission to France, and these I hope to be able to discharge by the sale of some of my western property, to accomplish which I have an agent now in that country. If I succeed in the sale I shall be at ease, provided it be an advantageous one, or even such, as cannot be called a sacrifice. In any event a regard for private interest shall not restrain me from giving up my profession & taking the other course, if you think it adviseable, in regard to the considerations in question.I have thus thrown loosely before you what has occurred to me on this topic. I hope you will be able to understand what I have said, tho’ indeed I doubt it, as I have been repeatedly called off in the course of the morning. I shall have this in a day or two and return to albemarle whither be pleased to address yr. reply. Be me yr. affectionate friend and servt
          
            PS. My candid opinion is that the tone given or rather the evidence exhibited of publick opinion by addresses &ca is fallacious. The publick opinion in this State is decidedly otherwise if fairly taken.
          
        